Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered April 16, 1993, convicting her of murder in the second degree (two counts), robbery in the first *597degree, assault in the first degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her specific contention that the evidence was legally insufficient to establish her intent to participate in the robbery beyond a reasonable doubt (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we conclude that there was legally sufficient direct and circumstantial evidence to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.